                                 Case 4:18-cv-02972-SBA Document 50 Filed 11/13/18 Page 1 of 4



                           1   Christina J. Moser (199027)
                               BAKER & HOSTETLER LLP
                           2   Key Tower
                               127 Public Square, Suite 2000
                           3   Cleveland, OH 44114-1214
                               Telephone:     216.621.0200
                           4   Facsimile:     216.696.0740
                           5   Teresa C. Chow (237694)
                               BAKER & HOSTETLER LLP
                           6   11601 Wilshire Boulevard
                               Suite 1400
                           7   Los Angeles, CA 90025-0509
                               Telephone:    310.820.8800
                           8   Facsimile:    310.820.8859
                           9   William C. Bergmann (admitted pro hac vice)
                               BAKER & HOSTETLER LLP
                          10
                               1050 Connecticut Avenue, NW
                          11   Suite 1100
                               Washington, D.C. 20036-5403
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12   Telephone:    202.861.1549
       C LEVELAND




                               Facsimile:    202.861.1783
                          13   Email:        cmoser@bakerlaw.com
                                             tchow@bakerlaw.com
                          14
                                             wbermann@bakerlaw.com
                          15
                               Attorneys for Plaintiffs Bragi GmbH,
                          16   Bragi Store, LLC, and Bragi North America, LLC
                          17
                                                      IN THE UNITED STATES DISTRICT COURT
                          18
                                                        NORTHERN DISTRICT OF CALIFORNIA
                          19
                          20   Bragi GmbH, Bragi Store, LLC, and Bragi
                               North America, LLC                            CASE NO.: 4:18-CV-02972-SBA
                          21
                                                    Plaintiffs,              SUPPLEMENTAL DECLARATION OF
                          22                                                 NIKOLAJ HVIID IN SUPPORT OF
                          23                 vs.                             MOTION FOR PRELIMINARY
                                                                             INJUNCTION AND MEMORANDUM IN
                          24   OnePlus Technology (Shenzhen) Co., Ltd,       SUPPORT

                          25                        Defendant.               Judge: Saundra Brown Armstrong
                          26                                                 Hearing Date: December 12, 2018
                          27                                                 Time: 2 pm
                                                                             Place: 1301 Clay St., Oakland
                          28
                                    Case 4:18-cv-02972-SBA Document 50 Filed 11/13/18 Page 2 of 4



                           1
                               I, Nikolaj Hviid, do declare as follows:
                           2

                           3   1.       I am the founder and CEO of Bragi GmbH. I am authorized to make this Supplemental

                           4   Declaration on behalf of the plaintiffs in the above-action. This declaration is based on my

                           5   personal knowledge and on the regularly maintained records of the plaintiffs.
                           6
                               2.       I am informed that, in or around February 2017, Bragi and T-Mobile were discussing
                           7
                               whether Bragi would purchase T-Mobile’s registration for DASH in connection with mobile
                           8
                               phones. Bragi decided not to purchase the registration at the time. I note that there is no
                           9
                               indication on T-Mobile’s website or elsewhere that T-Mobile was actually using the mark at the
                          10

                          11   time Bragi adopted the Bragi Marks, or any time thereafter.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12   3.       At the time Bragi filed its U.S. trademark application for THE DASH, it had a bona fide
       C LEVELAND




                          13   intent to use the mark in connection with all of the goods identified in the trademark
                          14
                               applications. The list of goods in Bragi’s trademark application for THE DASH describes goods
                          15
                               that Bragi actually offers, goods for which Bragi planned (and still plans) to license use of the
                          16
                               mark because they are complementary to Bragi’s hearable device, and/or goods that Bragi
                          17

                          18   believed at the time (and still believes) it can offer with its hearable device. Many of these

                          19   features are described in Bragi’s patents and patent applications. Moreover, the application is

                          20   based on Bragi’s European trademark application, so the language used to describe the goods
                          21   may seem awkward to American ears.
                          22
                               4.       I understand that OnePlus claims that my Declaration did not disclose Bragi’s U.S. sales
                          23
                               or market share. The figure cited in my Declaration ($21,000,000) is for U.S. sales. Moreover,
                          24
                               competitors did not start to come out with “truly wireless” earphones until August of 2016, so
                          25

                          26   Bragi’s share of the market prior to that time was 100%. While Apple has of course assumed

                          27   most of the truly wireless earphone market due to its dominance of the smartphone market since

                          28   launching its AirPods in late 2016, Bragi’s earphones still offer features that no other competitor


                               SUPP. HVIID DECLARATION ISO MTN FOR PRELIM INJUNCTION, CASE NO.: 4:18-CV-02972-SBA
                                    Case 4:18-cv-02972-SBA Document 50 Filed 11/13/18 Page 3 of 4



                           1   can match, including water resistance and other in-demand features. With respect to Bragi’s $1
                           2
                               million in advertising, for the specialized hearables market, Bragi’s advertising expenditures are
                           3
                               significant. During this time, Bragi also has relied on its mentions in industry publications and
                           4
                               its marketing at trade shows to publicize the products bearing the Bragi Marks. Moreover,
                           5
                               because of the nature of the market, Bragi’s advertising spend outside the United States, which
                           6

                           7   has been about $3,000,000, tends to bleed into, or have a positive impact, on U.S. recognition.

                           8   5.       OnePlus also claims that Bragi simply sells its products online. This is incorrect. As
                           9   noted in my Declaration, Bragi has also sold products using the Bragi Marks asserted in this
                          10
                               lawsuit in brick and mortar stores (some of which also have e-commerce websites), such as Best
                          11
                               Buy and phone carrier stores. Only about 5% of U.S. sales are through Bragi’s own website. Of
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12
       C LEVELAND




                               the remaining U.S. sales, about 15-20% are through Amazon, and the remainder are through
                          13

                          14   third party retailers that also have brick and mortar stores.

                          15   6.       I understand that OnePlus also has claimed that Bragi only recently began using “The

                          16   Dash Charge” to describe its chargers. This is incorrect. “Charger” is the actual generic name of
                          17   the product, which is designated by Bragi using the trademark THE DASH. Accordingly, the
                          18
                               phrase describing the Bragi charger is and has always been “The Dash Charger.”
                          19
                               7.       During 2016 and 2017, Bragi was confronting the blatant, intentional infringement of the
                          20
                               Bragi Marks by another Chinese company, Axgio. Because Axgio was using both THE DASH
                          21

                          22   and THE DASH PRO marks on its wireless earbuds being marketed in direct competition with

                          23   Bragi, Bragi had to prioritize its resources to address that infringement. During this period, Bragi

                          24   took action to block OnePlus’ attempts to register the infringing mark in Europe and the United
                          25
                               States. Bragi also learned through this process how difficult it is to enforce intellectual property
                          26
                               rights against a company that ships product to the U.S. from China but does not have a physical
                          27
                               presence in the territory.
                          28



                               SUPP. HVIID DECLARATION ISO MTN FOR PRELIM INJUNCTION, CASE NO.: 4:18-CV-02972-SBA
                                 Case 4:18-cv-02972-SBA Document 50 Filed 11/13/18 Page 4 of 4



                           1           I declare under penalty of perjury pursuant to the laws of the United States that the
                           2
                               foregoing is true and correct.
                           3

                           4
                               Dated: November 13, 2018
                           5

                           6
                                                                                                  Nikolaj Hviid
                           7

                           8

                           9

                          10

                          11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12
       C LEVELAND




                          13

                          14

                          15

                          16

                          17

                          18

                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28



                               SUPP. HVIID DECLARATION ISO MTN FOR PRELIM INJUNCTION, CASE NO.: 4:18-CV-02972-SBA
